Citation Nr: 1550801	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Enittlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in January 2015 at which time it was remanded for further development.  In September 2015, the Board requested a Veterans Health Administration (VHA) opinion.  A November 2015 VHA opinion was obtained.  The claim is now ready for disposition.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The evidence on file supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 101, 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Veteran contends that his currently diagnosed bilateral hearing loss results from noise exposure during service.  The Veteran, who was an Airplane Repairman, reported in-service noise exposure from bombs as well as the constant loud noise of aircraft.  See Veteran's Form DD 214; August 2009 Substantive Appeal.  The Veteran denied any post-service occupational or recreational noise exposure without ear protection.  See August 2008 VA Examination Report.  The Veteran reported that his hearing loss began at least 20 years ago and gradually worsened.  Id.  In a January 2015 decision, the Board found that the Veteran's tinnitus,which the August 2008 VA examiner concluded was related to hearing loss, began in service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bilateral hearing loss is warranted.

Service medical records, to include the entrance and separation examinations, show that the Veteran did not have a hearing loss disability pursuant to VA standards during service or at separation.  The separation examination shows that the Veteran's hearing was within normal limits.  On this record, the Veteran first demonstrates a hearing loss disability pursuant to VA standards at the August 2008 VA examination, meeting the requirements of 38 C.F.R. § 3.385.  Thus, the first element of a current disability for bilateral hearing loss has been met.

As mentioned, the Veteran claims that his hearing loss is due to acoustic injury sustained during service.  Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service connection for hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Based on the service records and the Veteran's credible statements, the Board concludes that the Veteran was exposed to acoustic trauma during service, satisfying the second element of service connection.

The third and last element of the Veteran's claim for service connection is the existence of a causal link between his in-service acoustic trauma and his present hearing loss.  In this regard, there are two medical opinions in the record - an August 2008 VA examination report and a November 2015 VHA opinion.  

The August 2008 VA examiner rendered a negative nexus opinion.  Specifically, the examiner noted that the Veteran's hearing was within normal limits during service and at separation.  The VA examiner did not provide adequate rationale as to why the Veteran's in-service noise exposure did not result in his current hearing loss disability despite the lack of hearing loss noted while in service.  Under Hensley v. Brown, 5 Vet. App. 155, 159 (1993), normal hearing tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.  The August 2008 VA examiner's opinion is therefore of little or no probative value.

The November 2015 VHA opinion provides a positive nexus opinion supported by adequate rationale.  The VHA opinion accounted for the Veteran's credible statements regarding in-service noise exposure, in-service incurrence of tinnitus, and experiencing bilateral hearing loss for more than 20 years.  The VHA physician found that the Veteran's hearing was severely impacted by his in-service hazardous noise exposure despite the minimal hearing changes noted on his separation examination.  The physician explained that noise-induced hearing loss is cumulative, so the absence of measurable hearing loss at separation does not imply the absence of injury.  The physician also noted that tinnitus generally results from hearing loss occurring more peripherally.  The Board finds the VHA opinion is the more probative etiological opinion of record and satisfies the nexus element of service connection.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


